TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Justin Lee                                   )   Docket No. 2016-06-0912
                                             )
v.                                           )   State File No. 70538-2015
                                             )
Western Plastics, et al.                     )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Robert V. Durham, Judge                      )


                   Affirmed and Remanded - Filed October 20, 2016


In this interlocutory appeal, the employer challenges the trial court’s findings that the
employee’s recurrent shoulder dislocations and need for surgery were causally related to
a compensable work injury. The employee suffered a shoulder dislocation at work,
which the employer accepted as compensable and for which it provided medical care,
including surgery. Subsequently, the employee suffered multiple dislocations of the
same shoulder while away from the workplace. The trial court ruled there was sufficient
evidence to establish the employee was likely to prevail at trial in establishing the
subsequent dislocations were causally related to the workplace injury and ordered
medical benefits, including surgery recommended by the employee’s authorized treating
physician. The employer has appealed, arguing that (1) the evidence is insufficient to
link the recurrent shoulder dislocations to the original work injury, and (2) the recurrent
dislocations were due to intervening events, specifically the employee’s intentional
and/or negligent conduct. We affirm the trial court’s decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge Timothy W. Conner joined; Judge David F. Hensley dissenting.

J. Scott Hickman, Nashville, Tennessee, for the employer-appellant, Western Plastics

Justin Lee, Madisonville, Kentucky, employee-appellee, pro se




                                            1
                         Factual and Procedural Background

      Justin Lee (“Employee”) was employed by Western Plastics (“Employer”) on
August 31, 2015 when he suffered a compensable shoulder injury. Specifically, his right
shoulder was dislocated when he struck his shoulder on a piece of machinery. Employer
provided authorized medical treatment, including surgery, with Dr. Calvin Dyer, an
orthopedic surgeon.

       On January 8, 2016, Employee returned to Dr. Dyer for a post-surgical follow-up
at which Dr. Dyer noted Employee had progressed to a home exercise program and could
return to work with no restrictions. He instructed Employee to return in one month, at
which time he anticipated Employee would be at maximum medical improvement.

       When Employee followed up with Dr. Dyer on February 5, 2016, Dr. Dyer noted
he had been doing well until a large dog jumped on him and hit his shoulder, causing it to
dislocate again. Dr. Dyer noted that Employee had experienced a good recovery overall
and that it was “unfortunate that he has had a new injury but hopefully this will only slow
him down minimally.” A report completed that day by Dr. Dyer reflects Employee was
at maximum medical improvement, could return to work with no restrictions, should
follow up as needed, and that his diagnosis of right shoulder dislocation was work-
related. Several weeks later, on March 18, 2016, Employee returned to Dr. Dyer
reporting he had experienced a recurrent dislocation when he rolled over in bed. Dr.
Dyer ordered physical therapy and resumption of a home exercise program. He did not
assign work restrictions and indicated on his report that the “recurrent dislocation” was
work-related.

        The last medical report in the record is for an office visit with Dr. Dyer on April
28, 2016. At that visit, Employee reported yet another right shoulder dislocation as a
result of “just a simple swat of his arm.” Dr. Dyer observed Employee had experienced
instability in his shoulder for the past four months and recommended a second surgery to
address the “continued instability.” In his office note, Dr. Dyer stated that Employee’s
“compliance is an issue, and I have confronted him and counseled him again at length
about the operative procedure and the need for compliance and exercises.” Dr. Dyer
further observed that Employee had experienced “a set of unfortunate circumstances for
this work-related injury. The recurrent instability unfortunately occurred during his
recovery. He never had a chance to heal.” Dr. Dyer also noted that “with his everyday
activities and continued instability,” he needed surgery and opined that “with a
reasonable degree of medical certainty the original dislocation had an episode at work




                                            2
followed by trauma and his recovery from this work injury.” Employer denied the
surgery recommended by Dr. Dyer.1

        Employee filed a petition for benefit determination, and the parties agreed that a
decision could be rendered based upon the record without an evidentiary hearing. The
trial court determined that no additional evidence was necessary to resolve the issues and,
after reviewing the information submitted, the trial judge found Employee was likely to
succeed at a hearing on the merits and ordered Employer to provide ongoing medical
care, including the surgery recommended by the authorized physician, Dr. Dyer. The
trial court denied payment of emergency room bills submitted by Employee on the basis
that he had not established the bills were reasonable and necessary.2 Employer has
appealed.

                                           Standard of Review

       The standard we apply in reviewing a trial court’s decision is statutorily mandated
and limited in scope. Specifically, “[t]here shall be a presumption that the findings and
conclusions of the workers’ compensation judge are correct, unless the preponderance of
the evidence is otherwise.” Tenn. Code Ann. § 50-6-239(c)(7) (2015). The trial court’s
decision may be reversed or modified if the rights of a party “have been prejudiced
because findings, inferences, conclusions, or decisions of a workers’ compensation judge:

          (A)      Violate constitutional or statutory provisions;
          (B)      Exceed the statutory authority of the workers’ compensation judge;
          (C)      Do not comply with lawful procedure;
          (D)      Are arbitrary, capricious, characterized by abuse of discretion, or
                   clearly an unwarranted exercise of discretion; or
          (E)      Are not supported by evidence that is both substantial and material
                   in the light of the entire record.”

Tenn. Code Ann. § 50-6-217(a)(3) (2015).

                                                  Analysis

       Employer makes two arguments on appeal. First, Employer asserts that the trial
court erred in ordering benefits in the absence of a medical opinion linking the recurrent
shoulder dislocations to the original work injury. Second, Employer maintains Employee
is not entitled to the additional medical treatment ordered by the trial court because of
1
 According to Employee’s affidavit contained in the record, he dislocated his shoulder again on July 23,
2016, this time when he slipped and tried to catch himself while vacuuming out his car. There are no
medical records or other information in the record about this incident.
2
    Employee did not appeal the denial of the emergency room bills and, thus, we do not address that issue.
                                                      3
independent, intervening causes, specifically Employee’s own intentional and/or
negligent acts.

                                                    A.

       In Tennessee, the general rule is that a “subsequent injury, whether in the form of
an aggravation of the original injury or a new and distinct injury, is compensable if it is
the ‘direct and natural result’ of a compensable injury.” Anderson v. Westfield Grp., 259
S.W.3d 690, 696 (Tenn. 2008).3 “The rule, commonly referred to as the direct and
natural consequences rule, has been stated as: [w]hen the primary injury is shown to have
arisen out of and in the course of employment, every natural consequence that flows from
the injury likewise arises out of the employment.” Id. Therefore, “all the medical
consequences and sequelae that flow from the primary injury are compensable.” Rogers
v. Shaw, 813 S.W.2d 397, 400 (Tenn. 1991). “The rationale for the rule is that the
original compensable injury is deemed the cause of the damage flowing from the
subsequent injury-producing event.” Anderson, 259 S.W.3d at 697.

       Under circumstances similar to this case, the Tennessee Supreme Court’s Special
Workers’ Compensation Appeals Panel determined that the failure of a biceps tendon
repair due to the injured worker restraining a dog was a direct and natural consequence of
the work-related injury and was compensable. Kirby v. Memphis Jewish Nursing Home,
No. W2010-02261-WC-R3-WC, 2011 Tenn. LEXIS 1135, at *10 (Tenn. Workers’
Comp. Panel Dec. 1, 2011). The subsequent injury occurred when the employee’s arm
was jerked by a dog he was holding by the collar some three months after the employee’s
shoulder surgery. Id. at *3. As in the present case, the authorized physician had assigned
no restrictions, and the Panel determined the employee had not acted negligently in
grabbing the dog’s collar. Id. at *10. In doing so, the Panel concluded that the injury to
the employee’s arm was a natural and probable consequence of the original injury rather
than an independent, intervening event.

       In the present case, the trial court considered Employee’s medical records and
determined that, taken as a whole, they were sufficient to conclude Dr. Dyer opined the
recurrent dislocations and need for surgery were causally related to the workplace injury.
We agree. Dr. Dyer’s records reflect that Employee’s recurrent dislocations occurred
during his healing period. Dr. Dyer stated that Employee never had a chance to heal from
his surgery and that he had “continued instability,” resulting in the recurrent dislocations.
Moreover, the record contains two reports, one dated February 5, 2016, which is when
Employee saw Dyer following the dog incident, and the other dated March 18, 2016,
which is when he saw Dr. Dyer for the sleeping incident. One report lists the diagnosis
3
  The effect of the Reform Act of 2013 on the direct and natural consequences rule, if any, has not been
raised or addressed by the parties in the trial court or on appeal. Thus, any discussion or consideration of
that issue must await an appropriate case.


                                                     4
as “recurrent dislocation” and the other report shows the diagnosis as “dislocation.” To
the right of the diagnosis on each form, Dr. Dyer checked a box stating “is work related.”
Additionally, Dr. Dyer’s April 2016 record reflects Employee had experienced instability
in his right shoulder for four months, indicating the instability pre-dated the January 31,
2016 incident in which the dog jumped on him. The record contains no contrary medical
evidence. Absent any such proof, we cannot conclude that the evidence preponderates
against the trial court’s finding that the recurrent dislocations and need for surgery are
causally related to the compensable injury.4

                                                     B.

        Employer’s second argument is that the trial court erred in awarding additional
medical benefits because Employee’s actions constitute independent, intervening events
resulting in the need for the additional medical treatment. According to Employer,
Employee’s recurrent shoulder instability is due to intervening events unrelated to the
original work injury, namely, Employee’s “own intentional and/or negligent acts.” Thus,
Employer argues that additional treatment needed due to the subsequent dislocations
should be denied. We do not agree.

       The law is clear that “[h]owever firmly implanted the principle may be that a
subsequent injury is deemed to arise out of the employment if it flows from a
compensable injury, the rule has a limit. That limit hinges on whether the subsequent
injury is the result of independent intervening causes, such as the employee’s own
conduct.” Anderson, 259 S.W.3d at 697. While events unrelated to an employee’s
conduct may arguably constitute an independent intervening cause, Tennessee courts
have consistently applied the principle that, in order for an employee’s actions to
constitute an independent intervening incident sufficient to break the chain of causation,
there must be negligent, reckless, or intentional conduct on the part of the employee. Id.
(“[N]egligence is the appropriate standard for determining whether an independent
intervening cause relieves an employer of liability for a subsequent injury purportedly
flowing from a prior work-related injury.”); Rogers, 813 S.W.2d at 399 (“[E]very natural
consequence that flows from the occupational disease arises out of the employment,
unless it is the result of an independent intervening cause attributable to the employee’s
intentional conduct.”).



4
 Employer correctly points out that when Dr. Dyer saw Employee after the first post-surgery dislocation,
he referred to it as a “new injury.” Employer argues, therefore, that Dr. Dyer believed Employee’s post-
surgical dislocations were unrelated to his August 2015 work injury. This argument fails to consider Dr.
Dyer’s records as a whole. As stated by the trial judge, Employee “continued to suffer from shoulder
dislocations, often over seemingly trivial activities such as rolling over in bed or swatting at a dog, [and]
Dr. Dyer revised his opinion,” noting that Employee continued to suffer from “recurrent instability” as he
was recovering from surgery.
                                                     5
       Moreover, for purposes of the intervening cause principle, an employee acts
negligently when the employee fails to exercise reasonable care under the circumstances.
Anderson, 259 S.W.3d at 698. An employee acts intentionally “when it is the person’s
conscious objective or desire to engage in the conduct or cause the result.” Id. at n.18.
Thus, “[t]hough stated in different ways, our cases make clear that an employee’s
intervening conduct can break the chain of causation necessary to impose liability for a
subsequent injury based on the direct and natural consequences concept.” Id. at 697.

        Guided by these well-established principles, we note the trial court concluded that
the instances resulting in Employee’s recurrent dislocations did not amount to intentional
or negligent conduct on the part of Employee. We find no proof in the record to the
contrary. While Employer asserts that it was negligent of Employee to allow a dog to
jump on him, there is no evidence to establish the circumstances surrounding that event.
It is unclear from the record whether Employee allowed the dog to jump on him, tried to
avoid the dog, or was simply taken unawares. Furthermore, we cannot see how rolling
over in bed or casually swatting one’s arm at a dog amounts to behavior that could be
characterized as negligent, at least based on this record, and especially given that Dr.
Dyer had not imposed any physical restrictions on Employee when these incidents
occurred.

        Finally, we agree with the trial court’s observation that, while Dr. Dyer’s notes
reflect some concern with Employee’s compliance, there is insufficient evidence in the
record to establish the nature of the noncompliance and whether it was in any way
causally related to the recurrent dislocations. Accordingly, the trial court’s order for
medical benefits, including the surgery recommended by the authorized treating
physician, Dr. Dyer, is affirmed.

                                        Conclusion

        For the foregoing reasons, we hold that the evidence does not preponderate against
the trial court’s decision at this interlocutory stage of the case. Nor does the trial court’s
decision violate any of the standards set forth in Tennessee Code Annotated section 50-6-
217(a)(3). Accordingly, the trial court’s decision is affirmed. The case is remanded for
any further proceedings that may be necessary.




                                              6
             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Justin Lee                                     )   Docket No. 2016-06-0912
                                               )
v.                                             )   State File No. 70538-2015
                                               )
Western Plastics, et al.                       )
                                               )
                                               )
Appeal from the Court of Workers’              )
Compensation Claims                            )
Robert V. Durham, Judge                        )


                              Dissent-Filed October 20, 2016


Hensley, J., dissenting.

        The issue in this case is whether the preponderance of the evidence supports the
trial court’s determination that the employee will likely prevail at trial in establishing that
the employer is responsible under the applicable principles of the Workers’
Compensation Law for providing additional medical care and shoulder surgery
recommended by the authorized physician. The majority opinion concludes the
employee presented sufficient evidence at this interlocutory stage of the claim. I
respectfully disagree.

        I would reverse the trial court’s determination on the basis that the preponderance
of the evidence does not support a determination that the employee will likely prevail at
trial in establishing that the need for the additional medical care and surgery is the “direct
and natural consequence” of the August 31, 2015 work-related injury. At an expedited
hearing, an employee need not prove every element of his or her claim by a
preponderance of the evidence but, instead, must come forward with sufficient evidence
from which the trial court can determine that the employee is likely to prevail at a hearing
on the merits consistent with Tennessee Code Annotated section 50-6-239(d)(1) (2015).
McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *9 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015). This lesser
evidentiary standard “does not relieve an employee of the burden of producing evidence
of an injury by accident that arose primarily out of and in the course and scope of
employment at an expedited hearing, but allows some relief to be granted if that evidence

                                              1
does not rise to the level of a ‘preponderance of the evidence.’” Buchanan v. Carlex
Glass Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Tenn.
Workers’ Comp. App. Bd. Sept. 29, 2015). In my view, although no issue has been
raised as to the compensability of the original workplace injury, the employee failed to
meet even this lesser evidentiary standard regarding whether his need for medical care
and surgery subsequent to the January 31, 2016 dislocation was the direct and natural
consequence of the workplace injury.

        Here, the relief granted in the trial court’s interlocutory order was additional
medical care, including surgery, recommended by the authorized treating physician. In
reviewing a trial court’s decision determining that the evidence presented at an expedited
hearing is sufficient to find that an employee is likely to prevail at trial, the Appeals
Board must determine where the preponderance of the evidence lies. Revnew v.
Amazon.com, Inc., No. 2016-06-0320, 2016 TN Wrk. Comp. App. Bd. LEXIS _, at *_
(Tenn. Workers’ Comp. App. Bd. Oct. 3, 2016). The only records submitted by the
parties for the trial court’s consideration are those that post-date the employee’s right
shoulder stabilization surgery. Because of the significance the medical records play in
deciding the issue under review, I believe it is necessary to discuss the records in greater
detail than does the majority opinion.

      The earliest medical report contained in the record is the report of the employee’s
January 8, 2016 post-operative visit. The report does not suggest that Dr. Dyer or the
employee had any concerns about the success of the shoulder stabilization surgery:

       Healthy young man. Wounds are nicely healed. He can forward flex to
       180 degrees. He is still tight with only 70 degrees of external rotation.
       Elbow and hand movements are full. He reports no subluxation events and
       has been going to therapy working on strengthening exercises.

X-rays “show[ed] good alignment, centralization of the shoulder.              No other
abnormalities.” The “Plan” included home exercises, returning to regular work, and
following up with the doctor in one month. Dr. Dyer stated that “[a]t that time, I expect
him to be back at maximum medical improvement with one month of work under his
belt.”

       As with each of the four office visits for which medical records were submitted,
the January 8, 2016 record included a form WorkLink Physician’s Report (“WorkLink
Report”) that included, among other information, the name of the employer, the insurance
company, and the case manager. The form included boxes that could be checked to
identify whether the visit was an initial visit, re-check, evaluation only/second opinion, or
“evaluation and treat.” The form also included three boxes that could be checked to
identify whether the visit is work-related, is not work-related, or “cannot be determined.”
Below these boxes are two lines, one for “Diagnosis,” and the second for “Medications.”

                                             2
The form also contains space for the physician to provide work status information and/or
restrictions.

       The January 8, 2016 Worklink Report is marked “re-check” and “is work related.”
The diagnosis was “[r]ight shoulder [p]ost op.” No work restrictions were specified, and
the report indicates the employee was returned to regular duty on January 8, 2016. He
was to follow up in one month.

        As instructed, the employee returned to Dr. Dyer approximately one month later,
on February 5, 2016, and reported “[a] large 100-pound dog jumped on him, hit his
shoulder and he re-dislocated while in Kentucky this past week.” The physical exam at
this visit revealed “slight tenderness anteriorly . . . [m]ild pain only behind his back,” and
Dr. Dyer noted that “[o]verall, he has made a good recovery from his surgical
procedure.” However, Dr. Dyer also stated that “[i]t is unfortunate that he has had a new
injury but hopefully this will only slow him down minimally.” Dr. Dyer placed the
employee at maximum medical improvement “following right shoulder surgery for a
dislocation related to work,” noting he would assign an impairment rating and that the
employee would not have any permanent restrictions. The WorkLink Report noted the
visit was a “re-check” that “is work related” and included a diagnosis of right shoulder
“dislocation.” The work status box noted the employee was at “MMI” and was returned
to regular duty with no permanent restrictions. The employee was to return to Dr. Dyer
“as needed.” Four days later, Dr. Dyer electronically signed a letter “To Whom It May
Concern,” wherein he expressed the following:

       Justin Lee has been under my care following a work-related injury dated
       August 31, 2015. He suffered a work-related right shoulder dislocation.
       He currently has reached maximum medical improvement as of February 5,
       2016. He will be able to perform full duty regular work. He will retain
       permanent impairment related to this injury and subsequent surgery
       according to the AMA Guides Sixth Edition page 404, table 15-5. He will
       retain an 11% right upper extremity impairment or 7% whole person
       impairment.

        When the employee returned to Dr. Dyer six weeks later on March 18, 2016, he
reported another dislocation episode while sleeping. The narrative report states he
“reports rolling over . . . when his shoulder just simply came out of place in bed . . . [on]
02/29/2016.” Dr. Dyer started “a short course of physical therapy,” and noted that “[h]is
case manager is present today.” The employee was to “[r]eturn to regular duty work as a
pharmacy technician,” which the report noted was a “different employment than his
injury.” The March 18, 2016 WorkLink Report was marked “re-check” and “is work
related” and indicated a diagnosis of “[right] [s]houlder [r]ecurrent [d]islocation.” It
reflected the employee was to return to regular duty the following day and was to return
to the doctor in six weeks, following four physical therapy visits.

                                              3
        When the employee returned to Dr. Dyer six weeks later on April 28, 2016, he
reported continuing to “work full duty for a job other than the one that caused [the]
dislocation.” Dr. Dyer noted that the employee “previously had shoulder stabilization in
December [2015] and then had trauma in his postoperative recovery period.” The report
states “[t]his time his date of injury was 04/19 when he just had a simple swat of his arm
and the shoulder came out of place.” Dr. Dyer noted that the employee “has had
recurrent instability for 4 months following shoulder stabilization. Unfortunately, he had
mild trauma in his recovery while [he was] still in a sling, which dislocated his shoulder.”
The narrative report included the following assessment:

       Recurrent shoulder instability. I spent more than 20 minutes discussing
       options for treatment, but with his everyday activities and continued
       instability, I have offered revision surgery. At this point, I would expect
       enough soft tissue to be able to repair this. Physiologically, he is not
       excessively lax. There is a possibility of open procedure with bony block,
       but at this time without any bony defects in his anterior glenoid, I would
       expect to be able to fix him arthroscopically. His compliance is an issue,
       and I have confronted him and counseled him again at length about the
       operative procedure and the need for compliance and exercises. He has a
       set of unfortunate circumstances for this work-related injury periods [sic].
       The recurrent instability unfortunately occurred during his recovery. He
       never had a chance to heal.

       Although this is a complicated situation, with a reasonable degree of
       medical certainty the original dislocation had an episode at work followed
       by trauma and [sic] his recovery from this work injury. He consents and
       will proceed.

        In my opinion, it is significant that Dr. Dyer did not mark the WorkLink Report
for the April 28, 2016 visit to indicate that the employee’s diagnosis of “[r]ight [s]houlder
[r]ecurrent [d]islocation” was work-related. The doctor also did not indicate whether the
visit was a “re-check” or an “initial visit.” The WorkLink Report noted that the surgery
is “to be scheduled,” but nowhere in the narrative report or the WorkLink Report for the
April 28, 2016 visit does the doctor indicate that the need for surgery is either a direct and
natural consequence of the August 2015 work injury or reasonably required as a result of
the August 2015 work injury.

       The trial court identified the “dispositive issue” as whether the employee’s “post-
surgery shoulder dislocations constitute intervening events sufficient to break the causal
connection between [the employee’s] original injury and his current need for medical
treatment.” The trial court “[held that] the evidence submitted by [the employee] is
sufficient to establish he is likely to prevail at a hearing on the merits regarding the

                                              4
reasonableness and necessity of additional treatment . . . for his work-related injury.”
However, the reasonableness and necessity for additional medical treatment was not at
issue. The trial court stated that “[i]n order to prevail, [the employee] must establish that
his recurrent shoulder dislocations and his current need for medical treatment are the
‘direct and natural result’ of the undisputed work injury he sustained on August [31],
2015.” The trial court noted that Dr. Dyer’s causation statement “is admittedly less than
clear.” Nevertheless, the trial court found that “when considering the record as a whole,
. . . Dr. Dyer’s record is sufficient to establish he has opined [the employee’s] ‘recurrent
instability’ and need for revision surgery causally relate to his initial work injury on
August [31], 2015.” (Emphasis added).

       I disagree with the trial court’s finding that Dr. Dyer’s “record” is sufficient to
establish that he has opined that the employee’s recurrent instability and need for surgery
causally relate to the original injury. Likewise, I disagree with the majority’s agreement
with the trial court’s conclusion that the medical records, taken as a whole, “were
sufficient to conclude Dr. Dyer opined the recurrent dislocations and need for surgery
were causally related to the workplace injury.” Instead, in my opinion both the trial court
and the majority reached their own conclusions in the absence of medical evidence either
disclosing the doctor’s opinion or establishing causation.

        Contrary to the trial court’s determination, Dr. Dyer did not opine that the
employee’s recurrent instability and need for surgery either causally relate to or are the
direct and natural consequence of the August 2015 injury. He simply did not address the
issue. I do not discern any of the statements upon which the trial court and the majority
opinion rely to constitute an expert opinion regarding causation. The authorized
physician made observations about the employee’s post-surgical course of treatment and
his setbacks. However, these statements do not indicate that Dr. Dyer has an opinion
regarding whether the subsequent dislocations are causally related to the workplace
injury. Moreover, statements contained in Dr. Dyer’s records can be interpreted to
express an opinion contrary to the one the trial court and the majority opinion have
adopted. Furthermore, once the doctor recommended the additional surgery, he did not
mark the “is work related” box on the WorkLink Report as he had for the previous visits.
In my view, the record is devoid of an expert medical opinion regarding causation, and
there is insufficient evidence in the record at this stage of the proceedings to establish that
the employee is likely to succeed on the merits of his claim at trial. Accordingly, I would
reverse the trial court.




                                              5
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Justin Lee                                               )   Docket No.   2016-06-0912
                                                         )
v.                                                       )   State File No. 70538-2015
                                                         )
Western Plastics, et al.                                 )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 20th day of October, 2016.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Justin Lee                                                         X     Jlee59305@gmail.com
 J. Scott Hickman                                                   X     SHickman@srvhlaw.com
 Robert V. Durham,                                                  X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov